Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

          The preliminary amendment filed on 12/14/2020 has been entered.

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0055], lines 2, 3, 5 and 7, “29A” and “29B” should read --29a--and --29b--, respectively.  
Appropriate correction is required.

Claim Objection 
Claim 14 is objected to because of the following informalities: 
(1) Claim 14 should end with a period.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.        Claims 1, 3-5 and 7-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

           (2) In claim 11, line 2, the phrase “a coil spring, more specifically a spherically shaped coil spring” is indefinite as it is unclear if the claim requires any coil spring or only limits to a spherically shaped coil spring.  It is suggested the phrase be changed to --in the form of a spherically shaped coil spring--.   
           (3) In claims 13-15, line 1, “The razor assembly” has no clear antecedent basis.  The phrase should read --The razor handle--.
           (4) In claims 14 and 15, line 3, “an engaged position” is vague and indefinite and undefined.

Indication of Allowable Subject Matter
1.       Claims 1, 3-5 and 7-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
2.       Claims 1, 3-5 and 7-15 contain allowable subject matter because none of the prior art of record taken alone or in combination thereof shows or fairly suggests the claimed razor handle (40) which comprises, among other things, a raised portion (56) on one of a pair of prongs (52c,52d) of an elastic pin (50) of the razor handle (40) being disposed at least partially in a window (46) formed in a connecting portion (42) of the razor handle (40).    

Point of Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724